                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Paul Maull IV              )              JUDGMENT IN CASE
          William A Powell
          Gordon Langley,
                                      )
              Plaintiff(s),           )            3:18-cv-00619-MOC-DSC
                                      )
                  vs.                 )
                                      )
      Anna-Lindsay Yarbrough          )
           Stephen E. Smith
           Wayne Smith Jr.
     Smith Turf & Irrigation, LLC,
             Defendant(s).            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 9, 2019 Order.

                                               May 9, 2019
